

115 HR 5021 IH: Stop Online Opioid Sales Act of 2018
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5021IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2018Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the Drug Enforcement Administration to make publicly available on
			 the website of the Drug Enforcement Administration a report on the sale of
			 controlled substances and controlled substance analogues by means of the
			 Internet.
	
 1.Short titleThis Act may be cited as the Stop Online Opioid Sales Act of 2018. 2.Report on controlled substances and controlled substance analogues sold by means of the InternetNot later than one year after the date of the enactment of this Act, and annually thereafter, the Administrator of the Drug Enforcement Administration shall make publicly available on the website of the Drug Enforcement Administration a report on, for the previous year, the lawful and unlawful sale of controlled substances and controlled substance analogues (as such terms are defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)) by means of the Internet, including the following information:
 (1)The types of controlled substances and controlled substance analogues that were sold, and the number of sales for each such substance.
 (2)The name of each person, entity, or Internet site, whether in the United States or abroad, that knowingly or intentionally delivers, distributes, or dispenses, or offers or attempts to deliver, distribute, or dispense, a controlled substance or controlled substance analogue by means of the Internet, whether lawfully or unlawfully.
 (3)An estimate of the total revenue for all of the vendors described in paragraph (2) for all of the sales described in paragraph (1).
			